 



Exhibit 10.6
ADC TELECOMMUNICATIONS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Nonemployee Director)
TO:                                         
You have been granted this restricted stock unit award (the “Award”) of ADC
Telecommunications, Inc. (the “Company”) pursuant to the Company’s 2008 Global
Stock Incentive Plan (the “Plan”). The Award represents the right to receive
shares of Common Stock of the Company subject to the fulfillment of the vesting
conditions set forth in this agreement (this “Agreement”).
The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The terms of the Award are as follows:
1. Grant Date:                     
2. Number of Restricted Stock Units Subject to this Award: ___
3. Vesting Date: The first business day of the calendar year in the year
following the Grant Date; provided, however, that if you resign from the
Company’s Board of Directors prior to such date by reason of reaching the
Company’s mandatory retirement age, the Vesting Date shall be the effective date
of such resignation. No Shares shall be distributed on the Vesting Date. Shares
will be distributed pursuant to Section 4 hereof.
4. Conversion of Restricted Stock Units and Issuance of Shares. Subject to your
continued service as a director until the Vesting Date, you shall receive, in
accordance with the terms and provisions of the Plan and this Agreement, one
share of Common Stock for each restricted stock unit on the date that is ninety
(90) calendar days following your retirement, resignation or removal as a
director of the Company; provided, however, that in the event of your death,
such distribution shall occur as soon as administratively feasible following
your death.
5. Cessation of Service as a Director. If you cease to be a director of the
Company at any time prior to the Vesting Date, all restricted stock units that
are subject to this Award shall be forfeited and cancelled.
6. Right to Shares; Dividends. You shall not have any right in, to or with
respect to any of the Shares (including any voting rights issuable under the
Award) until the Award is settled by the issuance of Shares to you.
Notwithstanding the foregoing, if the Company declares and pays cash dividends
on it Shares, you will be entitled to receive such cash dividends in the form of
Dividend Equivalents at the same rate and at the same time as such cash
dividends are paid with respect to Shares.
7. Transfer of Award. Your rights under the Award may not be sold, assigned,
transferred, pledged or disposed of in any way, except by will or by the laws of
descent and distribution, without the prior written consent of the Company.
8. Acceleration of Vesting Date. In the event of a “Change in Control” of the
Company prior to the Vesting Date, the Vesting Date shall be accelerated to the
effective date of such Change in Control. The distribution date set forth in
Section 4 hereof shall not be effected by such Change in Control. For purposes
of this Agreement, the following terms shall have the definitions set forth
below:

 



--------------------------------------------------------------------------------



 



  (a)   “Change in Control” shall mean:

  (i)   a change in control of the Company of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether or not the Company is then subject to such reporting requirement;
    (ii)   the public announcement (which, for purposes of this definition,
shall include, without limitation, a report filed pursuant to Section 13(d) of
the Exchange Act) by the Company or any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) that such person has become the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities,
determined in accordance with Rule 13d-3, excluding, however, any securities
acquired directly from the Company (other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company); however, that for purposes of this
clause the term “person” shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan;     (iii)   the
Continuing Directors cease to constitute a majority of the Company’s Board of
Directors;     (iv)   consummation of a reorganization, merger or consolidation
of, or a sale or other disposition of all or substantially all of the assets of,
the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the persons who were the
beneficial owners of the Company’s outstanding voting securities immediately
prior to such Business Combination beneficially own voting securities of the
corporation resulting from such Business Combination having more than 50% of the
combined voting power of the outstanding voting securities of such resulting
Corporation and (B) at least a majority of the members of the Board of Directors
of the corporation resulting from such Business Combination were Continuing
Directors at the time of the action of the Board of Directors of the Company
approving such Business Combination;     (v)   approval by the shareholders of
the Company of a complete liquidation or dissolution of the Company; or     (vi)
  the majority of the Continuing Directors determine in their sole and absolute
discretion that there has been a change in control of the Company.     (vii)  
the definition of “Change in Control” is subject to changes as may be determined
by the Compensation Committee of the Company’s Board of Directors as necessary
to comply with the requirements of Section 409A of the Internal Revenue Code, as
added by the American Jobs Creation Act.

  (b)   “Continuing Director” shall mean any person who is a member of the Board
of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the date of this Agreement as first written above
or (y) subsequently becomes a member of the Board of Directors, if such person’s
initial nomination

2



--------------------------------------------------------------------------------



 



      for election or initial election to the Board of Directors is recommended
or approved by a majority of the Continuing Directors. For purposes of this
subparagraph (b), “Acquiring Person” shall mean any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) who or which, together
with all Affiliates and Associates of such person, is the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, but shall
not include the Company, any subsidiary of the Company or any employee benefit
plan of the Company or of any subsidiary of the Company or any entity holding
shares of Common Stock organized, appointed or established for, or pursuant to
the terms of, any such plan; and “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

9. Further Acts. You agree to execute and deliver any additional documents and
to perform any other acts necessary to give full force and effect to the terms
of this Agreement.
10. New, Substituted or Additional Securities. In the event of any stock
dividend, stock split or consolidation or any like capital adjustment of any of
the outstanding securities of the Company, all new, substituted or additional
securities or other property to which you become entitled by reason of the Award
shall be subject to forfeiture to the Company with the same force and effect as
is the Award immediately prior to such event.
11. Severability. In the event that any provision of this Agreement is deemed to
be invalid or unenforceable, the remaining provisions shall nevertheless remain
in full force and effect without being impaired or invalidated in any way.
12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflict of
laws principles.
13. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of Shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the future value of the Common Stock subject to the Award is
unknown and cannot be predicted with certainty, and (f) neither the Plan, the
Award nor the issuance of the Shares confers upon you any right to continue as a
director of the Company, nor do they limit in any respect the right of the
Company to terminate your relationship with the Company at any time.

            ADC TELECOMMUNICATIONS, INC.
      By:           Jeffrey D. Pflaum        Secretary, ADC Telecommunications,
Inc.   

3



--------------------------------------------------------------------------------



 



         

ACCEPTANCE
          Agreement Acceptance Instructions — Your Action Required

     
Step 1.
  Log on to your account at www.etrade.com. If you do not have access to your ID
and Password, please go to the following link for assistance:
 
   
 
  https://us.etrade.com/e/t/user/resetpasswdpageone
 
   
Step 2:
  Enter your ID and password; click on the alert that says: “You Have A New
Award — Action Required”. You will then be taken to a screen that shows
information regarding the Award.
 
   
Step 3.
  On this page you will find two links: Take action required by your employer
for your new Award and View your complete Award details including vesting
schedules and plan documentation from your employer. Please review your
documentation thoroughly.
 
   
Step 4.
  After reviewing the materials in your Award package, click on Take action
required by your employer for your new grant; enter your password and click the
accept or decline button for each individual grant. If you click the decline
button, you will not have accepted the Award.

          Reminder about ADC’s Legal Agreement Acceptance Policy — IMPORTANT!
          The Company requires you to notify it of your acceptance of the Award.
An electronic acceptance through E*Trade must be received within sixty
(60) calendar days after the delivery of this Agreement. During the 60-day
period, the Company will provide several reminder messages to accept your Award.
If you fail to make an electronic acceptance of the Award through E*Trade’s
website within such 60-day period, the Award will be void, and it will have no
force or effect. This means that the Award will be cancelled.
          For questions regarding this Award, please contact ADC’s Global
Rewards — Stock Group as follows:

     
 
  Mail:
 
   
 
  ADC Telecommunications, Inc.
Attn: ADC Global Rewards — Stock Group, MS 56
P.O. Box 1101
Minneapolis, MN 55440-1101 USA
 
   
 
  Express Mail:
 
   
 
  ADC Telecommunications, Inc.
Attn: ADC Global Rewards — Stock Group, MS 56
13625 Technology Drive
Eden Prairie, MN 55344 USA

                  E-mail: stockprograms@adc.com
 
           
 
  Facsimile:   (952) 238-1525    
 
           
 
  Telephone:   (952) 917-0576    
 
      (800) 366-3889 ext. 70576    
 
      1-952-238-1525    

4